DETAILED ACTION
This Office Action is in response to the filing of an amendment on 6/22/2022. As per the amendment, claims 1 and 3 have been amended, claims 5 and 8-10 have been cancelled, and claims 16-18 have been added. Thus, claims 1-4, 6-7, and 11-18 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4, 6-7, and 11-15, and 17-18 are objected to because of the following informalities:  
Claims 2-3, 6-7, and 11-15, and 17-18 all recite the language “according the claim 1 wherein” in line 1. Examiner suggests changing to read --according to claim 1, wherein-- in order to improve the readability of the claim.
Claim 4 recites the language “according to claim 3 wherein” in line 1. Examiner suggests changing to read --according to claim 3, wherein-- in order to improve the readability of the claim.
Claim 15 line 1 recites the language “claim1” which should be changed to read --claim 1-- in order to correct a typographical error.
Claim 18 line 2 recites the language “take the form of half-sphere protrusions and half-sphere pits extend between.” Examiner suggests changing to read --take the form of half-sphere protrusions, and half-sphere pits extend between-- in order to improve the readability of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn (US Pat. 6,700,031).
Regarding claim 1, Hahn discloses an animal self-massage device comprising: a massage base comprising a sheet material (see waistcoat 2 in Fig. 1, having wall 30 and outer wall 32 as seen in Fig. 6 and being a comfortable, flat bandage as seen in Col. 3 lines 48-54), the sheet material including a plurality of cylindrically symmetric massage elements adapted to contact the body of an animal (rounded knobs 6 in Fig. 1; and see the cross-section of the knobs in Fig. 10, such that they have cylindrical symmetry about their vertical rotational axis), and means for releasably attaching the massage base to the body of an animal (buttonhole strips 4 and buttons 5 in Fig. 1).
Regarding claim 2, Hahn discloses wherein the massage base is formed from a semi-flexible material (see waistcoat 2 in Fig. 1, which is designed to be worn and comfortable (see Col. 3 lines 48-54) and is thus at least a semi-flexible clothing material).
Regarding claim 3, Hahn discloses wherein the massage elements extend outwardly from a generally flat surface (see Figs. 1 and 10 where knobs 6 extend out from wall 30) and are adapted to contact the body of the animal at a plurality of contact points (see Figs. 1 where knobs 6 each have a contact point that contacts the body).
Regarding claim 4, Hahn discloses wherein the massage elements are distributed evenly over the surface of the massage base (see Figs. 1 where knobs 6 are evenly distributed).
Regarding claim 6, Hahn discloses wherein the massage elements have a generally bell-shaped cross-section (see Fig. 10 where the cross-section of knob 6 is “generally” bell-shaped, in similar fashion to applicant’s bell-shape).
Regarding claim 7, Hahn discloses wherein the massage base has a pair of sides and massage elements extend from one side (see Figs. 1 where the waistcoat has an inner side and an outer side, and the knob 6 extend out from the inner side).
Regarding claim 11, Hahn discloses wherein the means for releasably attaching the massage base comprises a plurality of straps (see plurality of buttonhole strips in Fig. 1).
Regarding claim 12, Hahn discloses wherein the massage base is adapted to extend over the back of an animal (see Fig. 1 where waistcoat 2 covers the back).
Regarding claim 13, Hahn discloses wherein the massage base is adapted to extend over the sides of an animal (see Fig. 1 where waistcoat 2 covers both sides).
Regarding claim 14, Hahn discloses wherein the massage base is adapted to extend over the belly of an animal (see Fig. 1 where waistcoat 2 covers the belly).
Regarding claim 15, Hahn discloses wherein the massage base is adapted to extend over one side of an animal (see Fig. 1 where waistcoat 2 extends over a side of the user).
Regarding claim 16, Hahn discloses an animal self-massage device comprising: a massage base comprising a sheet material (see waistcoat 2 in Fig. 1, having wall 30 and outer wall 32 as seen in Fig. 6 and being a comfortable, flat bandage as seen in Col. 3 lines 48-54), the sheet material including a plurality of massage elements adapted to contact the body of an animal at a plurality of contact points (rounded knobs 6 in Fig. 1 that contact different points of the body), and means for releasably attaching the massage base to the body of an animal (buttonhole strips 4 and buttons 5 in Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn as applied to claim 1 above, and further in view of Starzhynskaya (US Pub. 2016/0287472).
Regarding claim 17, Hahn has massage elements. 
Hahn lacks a detailed description of massage elements being arranged centered in squares.
However, Starzhynskaya teaches a similar device for applying a massage effect to the body via protrusions on a pad, where the massage elements are arranged in square fashion (see Figs. 1-2 where acupressure patterns 140, 150, 240, 250, 260 are arranged in a grid-like fashion so that a combination of acupressure patterns is arranged centrally about a square (i.e. a 3x3 square of acupressure patterns)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the staggered knob arrangement of the massage elements of Hahn to be in a square grid-like manner as taught by Starzhynskaya, as it would be a matter of design choice for one of ordinary skill in the art to choose different arrangements for the massage elements, including centering them in squares in a grid. Further, centering the massage elements in squares lacks any criticality.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn as applied to claim 1 above, and further in view of Bolonhese et al. (US Pub. 2019/0008287).
Regarding claim 18, Hahn has massage elements which take the form of half-sphere protrusions (see Fig. 10 knobs 6). 
Hahn lacks a detailed description of the massage elements having half-sphere pits between the protrusions. 
However, Bolonhese teaches a similar device for applying a massage effect to the body via protrusions on a pad, where protrusions are shaped as half-spheres and have half-sphere pits between them (see Figs. 8-9 where peaks 32/42 and valleys 34/44 have half-spherical shapes that can have hardened tips to mimic fingertips of an acupressure massage; see [0037]-[0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the massage elements of Hahn to be a plurality of peaks with valleys between them as taught by Bolonhese, as it would be a matter of design choice to choose a different shaped massage member, as well as the added benefit of being able to mimic an acupressure massage.
Response to Arguments
Applicant’s arguments, filed 6/22/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hahn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785